DETAILED ACTION
	This Office action is in response to the amendment filed on April 9, 2021. Claims 1 and 3-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on June 10, 2021.
The application has been amended as follows: 
Claim 1 has been replaced with - -A composite wheel, comprising spokes, a rim and a central disc, one end of each spoke being connected to the central disc and the other end of each spoke being connected to the rim, wherein each spoke comprises a spoke skeleton and a spoke shell, and the spoke skeleton is wrapped by the spoke shell; and the spoke shell is made of plastic, rubber, nylon or resin, the spoke skeleton has a T-shaped cross section or π-shaped cross section, top transverse edge of T-shaped spoke skeleton or π-shaped spoke skeleton is disposed closer to an outer surface of a hub than an inner cavity of the hub, and the longitudinal edge of T-shaped spoke skeleton or π-shaped spoke skeleton is disposed to point to the inner cavity of the hub.- - to overcome indefinite issues.
Allowable Subject Matter
Claims 1 and 3-6 are allowed because the prior art fails to disclose or teach a composite wheel comprising a π-shaped or T-shaped spoke skeleton wrapped by a spoke shell made of plastic, rubber, 
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed April 9, 2021, with respect to Claim 2 have been fully considered and are persuasive. The orientation of the spoke insert disclosed by the prior art is opposite to that of the claimed invention. The rejection under 35 USC 102(a)(1) by EP 1304238 A1 (Cliff) of Claim 1, which has been amended to include the limitations of Claim 2, has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617